DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 lines 14-15 recite the limitation “an arm support surface coupled to the second end of the elongated support and a configured to support a user’s arm” (emphasis added). It is unclear if there is a missing component that supports the user’s arm or if the added “a” is erroneous.
Claim 1 lines 16-17 recite the limitation “a control panel positioned between the arm support surface and the second end of the elongated support”. However, lines 14-15 of claim 1 specify that the arm support surface is coupled to the second end of the elongated support. It is unclear how the control panel could be positioned between two components that are coupled to one another.
Claim 6 lines 3-4 recite the limitation “an aperture provides fluid communication between the cavity and an external environment”. It is unclear if this “fluid communication” refers to the 
Claim 9 recites the limitation “the elongated support” in lines 19-20. There is insufficient antecedent basis for this limitation in the claim. 
Claim 12 lines 3-4 recite the limitation “to provide fluid communication between the cavity and an external environment”. It is unclear if this “fluid communication” refers to the actual use of hydraulic fluid to communicate or continuous communication between the cavity and external environment. Because the specification does not describe a hydraulic system for use with the control panel, the limitation will be read as referring to any type of back-and-forth or continuous communication.
Claim 17 recites the limitation “the elongated support” in line 15. There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 5-7, 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Decker et al. (US 2021/0289700 A1), hereinafter Decker, in view of Berkeley (US 2007/0095040 A1).
Regarding claim 1, Decker teaches a lawn mower (2) comprising:

a prime mover supported by the frame ([0013] teaches a prime mover);
a plurality of ground-engaging elements (10, 12) coupled to the frame and driven by the prime mover to propel the lawn mower;
a cutting deck pan (6) supported by the frame;
a cutting blade mounted below the cutting deck pan to cut vegetation under the cutting deck pan ([0012] teaches cutting blades);
a seat plate coupled to the frame (Fig. 1 shows a plate underneath the seat);
an operator seat (8) coupled to the seat plate and configured to support the weight of an operator; and
an armrest (18) laterally spaced from the operator seat, the armrest including
an elongated support having a first end fixed to the seat plate and a second end (Fig. 1 shows the armrest’s elongated support with top and bottom ends),
an arm support surface coupled to the second end of the elongated support and a configured to support a user's arm (Fig. 2 shows the support surface on top), and
a control panel positioned between the arm support surface and the second end of the elongated support, the control panel including an actuator to control a function of the lawn mower, the actuator configured to be actuated while the user's arm is on the support surface (Fig. 2 shows the control panel on the armrest with multiple actuators).
Decker does not teach the seat plate and the control panel movably coupled to the frame.
Berkeley teaches a seat plate (84) movably coupled to the frame (Fig. 4 shows the seat plate 84 can slide along frame 18 in directions A and B); and	
the control panel fixed to the elongated support for movement with the seat plate such that the control panel remains stationary relative to the seat plate ([0025] teaches the seat 16 
It would have been obvious to one of ordinary skill in the art before the effective filing date to include the seat plate and control panel movably coupled to the frame as taught by Berkeley to the lawn mower of Decker in order to keep the control panel disposed in the same, convenient location despite potential seat movements.

Regarding claim 2, Berkeley of the combination set forth above teaches wherein the seat plate, the armrest, and the operator seat are fixed relative one another for translational movement relative to the frame (Fig. 4 and [0025] teach the seat plate 84, arm rest 46, and seat 16 moving in unison).
Regarding claim 5, Decker of the combination set forth above teaches a tank including an inlet configured to store a fluid necessary to power the prime mover, wherein the tank is disposed at least partially around the operator seat (inherent that the gasoline mower has a fuel tank with an inlet, and [0013] teaches the prime mover is behind the operator seat, which means the tank is also disposed partially around the seat).
The combination does not teach the inlet disposed on the opposite side as the armrest.
However, it would have been obvious to one of ordinary skill in the art before the effective filing date to orient the fuel tank inlet on the opposite side as the armrest, since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70.
Regarding claim 6, Decker of the combination set forth above teaches wherein the control panel includes a cavity configured to house wires electrically connected to the controls, and a cover selectively enclosing at least a portion of the cavity, wherein an aperture provides fluid communication between the cavity and an external environment while the cover selectively encloses the cavity (Fig. 2 shows a cover enclosing a cavity that inherently carries wires for the 
Regarding claim 7, Decker of the combination set forth above teaches wherein the control panel includes multiple actuators, wherein all of the actuators are disposed on the control panel and actuatable while the user's arm is on the arm support surface (Fig. 2 shows multiple actuators).

Regarding claim 17, Decker teaches a utility machine (2) comprising:
a frame (4);
a prime mover supported by the frame ([0013] teaches a prime mover); 
a plurality of ground-engaging elements (10, 12) rotatably coupled to the frame and driven by the prime mover to propel the machine;
a cutting deck pan (6) supported by the frame;
a cutting blade mounted below the cutting deck pan to cut vegetation under the cutting deck pan ([0012] teaches cutting blades);
a seat assembly including
a seat plate coupled to the frame (Fig. 1 shows a plate underneath the seat),
an operator seat (8) coupled to the seat plate,
a first armrest fixed relative to the seat plate (Fig. 1 shows armrest on the far side), and
a second armrest fixed relative to the seat plate (Fig. 1 shows armrest on the near side), the second armrest including an arm support surface and a control plate supporting controls actuatable by a user, the control plate fixed to the elongated support, the controls positioned around the arm support surface (Figs. 1-2 show armrest 18 with control plate on top); and
a fuel tank disposed at least partially around the seat assembly and spaced apart from the control plate of the second armrest (inherent that the gasoline mower has a fuel tank).
Decker does not teach the seat plate movably coupled to the frame.

It would have been obvious to one of ordinary skill in the art before the effective filing date to include the seat plate movably coupled to the frame as taught by Berkeley to the utility machine of Decker in order to allow the user to adjust the seat for comfort while maintaining the functions.

Regarding claim 18, Decker of the combination set forth above teaches wherein the fuel tank includes an inlet selectively covered by a cap (inherent for gasoline fuel tanks).
The combination does not teach the inlet disposed on the opposite side as the second armrest.
However, it would have been obvious to one of ordinary skill in the art before the effective filing date to orient the fuel tank inlet on the opposite side as the second armrest, since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70.

Claims 3, 8-12, 15-16, 19 are rejected under 35 U.S.C. 103 as being unpatentable over Decker et al. (US 2021/0289700 A1), hereinafter Decker, in view of Berkeley (US 2007/0095040 A1), further in view of Bryant et al. (US 2017/0196164 A1), hereinafter Bryant.
Regarding claim 3, the combination of Decker and Berkeley does not teach a discharge opening on the cutting deck pan on the same lateral side as the armrest.
Bryant teaches wherein the cutting deck pan defines a discharge opening disposed on a side of the cutting deck pan, and wherein the armrest is disposed on a side of the seat plate proximate the discharge opening so that the armrest and the opening are disposed on a same lateral side of the lawn mower (Fig. 1 shows a discharge opening and control panel 201 attached to an armrest both on the near side).

Regarding claim 8, the combination of Decker and Berkeley does not teach the actuator being a PTO, ignition, or throttle control, or a choke.
Bryant teaches wherein the actuator is one selected from the group consisting of a power take off control, a prime mover ignition control, a throttle control, and a choke (Fig. 2 shows ignition control 202 and PTO control 204).
It would have been obvious to one of ordinary skill in the art before the effective filing date to include an ignition or PTO control as taught by Bryant to the lawn mower of Decker and Berkeley in order to conveniently control important mower functions at arm’s length.

Regarding claim 9, Decker teaches a utility machine (2) comprising:
a frame (4) having a front end and a rear end;
a prime mover supported by the frame ([0013] teaches a prime mover);
first ground-engaging elements (12) coupled to the frame adjacent the rear end and driven by the prime mover to propel the utility machine;
second ground-engaging elements (10) coupled to the frame adjacent the front end;
a cutting deck pan (6) supported by the frame;
a cutting blade mounted below the cutting deck pan to cut vegetation under the cutting deck pan ([0012] teaches cutting blades);
a seat assembly including
a seat plate coupled to the frame (Fig. 1 shows a plate underneath the seat),
an operator seat (8) coupled to the seat plate,
a first armrest fixed relative to the seat plate (Fig. 1 shows armrest on the far side), and

Decker does not teach a discharge opening for the cutting deck pan or the seat plate moveably coupled to the frame.
Berkeley teaches a seat plate moveably coupled to the frame (Fig. 4 shows seat plate 84 is moveable).
It would have been obvious to one of ordinary skill in the art before the effective filing date to include the seat plate movably coupled to the frame as taught by Berkeley to the utility machine of Decker in order to allow the user to adjust the seat for comfort while maintaining the functions.
Bryant teaches the cutting deck pan defining a discharge opening disposed on a side of the cutting deck pan between the first ground-engaging elements and the second ground-engaging elements (Fig. 1 shows a discharge opening on the cutting deck pan);
the cut vegetation configured to pass through the discharge opening (inherent of the discharge opening);
a first armrest disposed on a side of the seat plate opposite the discharge opening (Fig. 1 shows an armrest on the far side), and
a second armrest disposed on a side of the seat plate proximate the discharge opening (Fig. 1 shows an armrest on the near side).
It would have been obvious to one of ordinary skill in the art before the effective filing date to a discharge chute on the cutting deck pan on the same side as the armrest as taught by Bryant to the utility machine of Decker, as discharge chutes are old and well-known for the cutting decks of riding lawn mowers.

Regarding claim 10, Berkeley of the combination set forth above teaches a housing (18) coupled between the seat plate and the frame, wherein the seat plate is translatable relative to the housing and the frame (Fig. 4 and [0029] teach the seat plate 84 can translate in directions A and B relative to the housing and frame).
Regarding claim 11, Decker of the combination set forth above teaches wherein the control plate including a cavity disposed below the arm support surface (seen in Fig. 2), the cavity housing electrical components associated with the controls (inherent that the controls have electrical components to communicate with the electronic controller).
Regarding claim 12, Decker of the combination set forth above teaches wherein the seat assembly further includes a cover coupled to the control plate and selectively covering the cavity, wherein the cover defines an aperture between the cover and the second armrest to provide fluid communication between the cavity and an external environment while the cover is coupled to the control plate (Fig. 2 shows a cover enclosing a cavity that inherently carries wires for the electric controls, and [0016] teaches incremental actuation of the controls to effect an external function).
Decker does not teach the cover being removably coupled to the control plate.
However, it would have been obvious to one of ordinary skill in the art before the effective filing date to make the cover removable from the control plate, since it has been held that constructing a formerly integral structure in various elements involves only routine skill in the art. Nerwin v. Erlichman, 168 USPQ 177, 179.
Regarding claim 15, Decker of the combination set forth above teaches a tank including an inlet configured to store a fluid necessary to power the prime mover, wherein the tank is disposed at least partially around the seat assembly (inherent that the gasoline mower has a fuel tank with an inlet, and [0013] teaches the prime mover is behind the operator seat, which means the tank is also disposed partially around the seat).

However, it would have been obvious to one of ordinary skill in the art before the effective filing date to orient the fuel tank inlet on the same side as the first armrest between the frame and arm support surface height, since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70.
Regarding claim 16, Decker of the combination set forth above teaches wherein the controls are fixed relative to the arm support surface (see Fig. 2).
Regarding claim 19, the combination of Decker and Berkeley does not teach a discharge opening on the cutting deck pan on the same lateral side as the armrest.
Bryant teaches wherein the cutting deck pan defines a discharge opening disposed on a side of the cutting deck pan, and wherein the second armrest is disposed on a side of the seat plate proximate the discharge opening so that the armrest and the opening are disposed on a same lateral side of the lawn mower (Fig. 1 shows a discharge opening and control panel 201 attached to an armrest both on the near side).
It would have been obvious to one of ordinary skill in the art before the effective filing date to include a discharge chute on the cutting deck pan on the same side as the armrest as taught by Bryant to the utility machine of Decker and Berkeley, as discharge chutes are old and well-known for the cutting decks of riding lawn mowers.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Decker et al. (US 2021/0289700 A1), hereinafter Decker, in view of Berkeley (US 2007/0095040 A1), further in view of Lamb et al. (US 5,553,445 A), hereinafter Lamb.
Regarding claim 4, the combination does not teach the seat plate having an aperture to allow access to a control and brake linkage.

It would have been obvious to one of ordinary skill in the art before the effective filing date to include the seat plate with an aperture to access a control and brake linkage as taught by Lamb to the lawn mower of Decker and Berkeley in order to allow the operator to easily access and repair important components.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Decker et al. (US 2021/0289700 A1), hereinafter Decker, in view of Berkeley (US 2007/0095040 A1), further in view of Bryant et al. (US 2017/0196164 A1), hereinafter Bryant, and Lamb et al. (US 5,553,445 A), hereinafter Lamb.
Regarding claim 13, the combination does not teach the seat plate having an aperture to allow access to steering controls.
Lamb teaches wherein the seat plate includes an aperture (Fig. 14 shows an aperture in seat plate 88), wherein at least one selected from a group consisting of a battery, a control and brake linkage, a battery cable, dampers, steering controls, and eccentrics for brakes are disposed beneath the seat plate proximate the aperture, and wherein the operator seat selectively covers the aperture and is pivotable relative to the seat plate to allow access to the at least one selected from the group consisting of the battery, the control and brake linkage, the battery cable, the dampers, the steering controls, and the eccentrics for brakes (Col. 6 lines 45-53 teaches pivoting the seat 62 to access the steering mechanism 260, which is a control linkage).
.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Decker et al. (US 2021/0289700 A1), hereinafter Decker, in view of Berkeley (US 2007/0095040 A1), further in view of Bryant et al. (US 2017/0196164 A1), hereinafter Bryant, and Fontaine (US 8,006,796 B1).
Regarding claim 14, Bryant of the combination teaches wherein the controls include a power take off control and a prime mover ignition control (Fig. 2 shows ignition control 202 and PTO control 204).
The combination does not teach the controls including a throttle control and a choke.
Fontaine teaches wherein the controls include a throttle control and a choke (Col. 6 lines 41-49 teaches a choke control and throttle control on an armrest).
It would have been obvious to one of ordinary skill in the art before the effective filing date to include the throttle and choke controls as taught by Fontaine to the utility machine of Decker, Berkeley, and Bryant, as throttle and choke controls are well-known controls in the art.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Decker et al. (US 2021/0289700 A1), hereinafter Decker, in view of Berkeley (US 2007/0095040 A1), further in view of Fontaine (US 8,006,796 B1).
Regarding claim 20, the combination does not teach the fuel tank disposed on at least three sides of the seat.

It would have been obvious to one of ordinary skill in the art before the effective filing date to include the fuel tank disposed on three sides of the seat as taught by Fontaine to the utility machine of Decker and Berkeley in order to improve the access to the fuel tank from different sides.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Gerhardson et al. (US 9,462,746 B1) discloses a lawnmower with an armrest featuring a control panel on top, the control panel including an engine throttle and having wires in a cavity beneath.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW I NEAL whose telephone number is (571)272-4484. The examiner can normally be reached M-F 8:30-6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Will can be reached on (571) 272-6998. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 





/MATTHEW IAN NEAL/Examiner, Art Unit 3671                                                                                                                                                                                                        
/Alicia Torres/Primary Examiner, Art Unit 3671